                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.        CV 17-3445 FMO (MRWx)                                 Date     June 5, 2019
 Title           Tom Whalley, et al. v. Ghobad M. Rahiminedjad, et al.



 Present: The Honorable           Fernando M. Olguin, United States District Judge
                Vanessa Figueroa                                         None Present
                   Deputy Clerk                                    Court Reporter / Recorder
           Attorneys Present for Plaintiffs:                Attorneys Present for Defendants:
                    None Present                                          None Present
 Proceedings:             (In Chambers) Order to Show Cause Re: Sanctions or Dismissal

       The court was advised that the above-captioned action had settled in its entirety, (see Dkt.
86, Court’s Order of February 12, 2019), and ordered the parties to file a Stipulation Re: Dismissal
no later than March 29, 2019. (See Dkt. 87, Court’s Order of February 14, 2019; see also Dkt. 86,
Court’s Order of February 12, 2019). The dismissal papers were not filed by the March 29, 2019,
deadline and the parties did not ask for an extension of the deadline to file the dismissal papers.
However, it appears that the parties engaged in further settlement discussions with the Magistrate
Judge on May 2, 2019. Nevertheless, there has been no activity in the case since May 2, 2019.
Accordingly, IT IS ORDERED THAT:

        1. No later than June 20, 2019, the parties shall show cause in writing, under penalty of
perjury, why sanctions should not be imposed and/or why the action should not be dismissed for
failure to comply with the Court’s Orders. A Motion to Enforce Settlement will be deemed a
sufficient response to this Order to Show Cause.

        2. Failure to respond to this Order to Show Cause by the deadline set forth above shall
result in the imposition of sanctions and/or dismissal of this action for lack of prosecution. See
Fed. R. Civ. P. 41(b); Link v. Wabash R.R. Co., 370 U.S. 626, 629-30, 82 S.Ct. 1386, 1388 (1962);
Pagtalunan v. Galaza, 291 F.3d 639, 642 (9th Cir. 2002), cert. denied, 538 U.S. 909 (2003).




                                                                                  00       :    00

                                                         Initials of Preparer            vdr




CV-90 (10/08)                            CIVIL MINUTES - GENERAL                               Page 1 of 1
